DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/28/2020 has been received and will be entered.
Claim(s) 1-13 and19-25 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 19-25 is/are new.
Claim(s) 14-18 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§102-103
	I. With respect to the rejection of Claim(s) 1-3, 5-7, and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Lin, et al., Simple Technique of Exfoliation and Dispersion of Multilayer Graphene from Natural Graphite by Ozone-Assisted Sonication, Nanomaterials 2017; 7, 125: 1-10 (27 May 2017, hereinafter “Lin at __”), as understood, the Remarks rely on amendments. (Remarks of 12/28/2020 at 6 at 7). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim 1-3, 5-7, and 9-12 under 35 U.S.C. 103 as being unpatentable over Lin, et al., Simple Technique of Exfoliation and Dispersion of Multilayer Graphene from Natural Graphite by Ozone-Assisted Sonication, Nanomaterials 2017; 7, 125: 1-10 (27 May 2017, hereinafter “Lin at __”), the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Lin, et al., Simple Technique of Exfoliation and Dispersion of Multilayer Graphene from Natural Graphite by Ozone-Assisted Sonication, Nanomaterials 2017; 7, 125: 1-10 (27 May 2017, hereinafter “Lin at __”) in view of: (i) Kim, et al., Direct exfoliation and dispersion of two-dimensional materials in pure water via temperature control, Nature Communications 2015; 6: 8294, pp. 1-9 (hereinafter “Kim at __”), the rejection is WITHDRAWN in view of the discussion above.
IV. With respect to the rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Lin, et al., Simple Technique of Exfoliation and Dispersion of Multilayer Graphene from Natural Graphite by Ozone-Assisted Sonication, Nanomaterials 2017; 7, 125: 1-10 (27 May 2017, hereinafter “Lin at __”) in view of: (i) Rider, et al., Ultrasonicated-ozone modification of exfoliated graphite for stable aqueous graphitic nanoplatelet dispersions, Nanotechnology 2014; 25: 195607, pp. 1-12 (hereinafter “Rider at __”), the traversal is on the grounds that “[o]ne of ordinary skill would not look to use such a temperature to modify the exfoliation taught by Lin where Lin describes the temperature significantly above the claimed range owing to the heat generated by the 


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


I. Claim(s) 1-3, 5-7, and 9-12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, et al., Simple Technique of Exfoliation and Dispersion of Multilayer Graphene from Natural Graphite by Ozone-Assisted Sonication, Nanomaterials 2017; 7, 125: 1-10 (27 May 2017, hereinafter “Lin at __”) in view of:
(i) Yi, et al., Kitchen blender for producing high-quality few-layer graphene, Carbon 2014; 78: 622-626 (hereinafter “Yi at __”). 


With respect to Claim 1, this claim requires “adding a bulk material to a polar solvent in a reactor vessel.” Lin teaches adding graphite (a bulk material) to water (a polar solvent, claimed in dependent claim 12) in a reactor vessel. (Lin at 2-3, “Fig. 1”). 
Claim 1 further requires “dissolving ozone in the polar solvent.” Ozone is generated and dissolved in the solvent. (Lin at 2-3, “Fig. 1” – Experimental Setup).
Claim 1 has been amended to require “exposing the polar solvent to shear forces imparted by a shear emulsifier.” Lin teaches shear forces imparted by sonication/cavitation. (Lin at 3).  To the extent Lin may not teach shear forces imparted by a shear emulsifier, this difference does not impart patentability. Yi teaches imparting shear forces to graphite with a kitchen blender to make graphene. (Yi at 623, col. 1; passim). The blender is interpreted as reading on the claimed shear emulsifier, which is generic language. One would be motivated to substitute the blender for the 
Claim 1 further requires “exfoliating two-dimensional material from the bulk material 
As to Claim 2, graphite is taught. (Lin at 3 – “Graphite Exfoliation by Sonication”).
As to Claim 3, graphene is taught. (Lin at 3 – “Graphite Exfoliation by Sonication”).
As to Claim 5, single-layer graphene is taught. (Lin at 3, “Fig. 2,” passim).
As to Claim 6, few layer graphene is taught. (Lin at 5, passim).
As to Claim 7, multilayer graphene is taught. (Lin at 5, passim).
As to Claim 9, the solvent is agitated. (Lin at 3, sonication). 
As to Claim 10, a temperature of 40 °C is taught, due to the sonication. (Lin at 3). 
As to Claim 11, use of “natural graphite” as a starting material is interpreted as having no chemical preprocessing. (Lin at 2). 
As to Claim 12, water is taught. (Lin at 2) (“ultrapure water”). 

Allowable Subject Matter
I. Claims 19-25 are allowed.
II. Dependent upon rejected base claim. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736